DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 10-11, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Jewett (US Pat. No. 10,709,254).
With regard to Claim 1:
Jewett discloses: A bed platform (10), comprising: a pair of platform sides (22, 24) each platform side having a bracket receiver (46, 56); a pair of interfitting brackets (30, 32), each bracket configured to be received by one of the bracket receivers of the platform sides (see Ref 30 and 32 are mounted on Ref 46 and 56 in Figs. 4-5), the brackets configured to interfit into one another to provide a unitary bracket when the platform sides are placed in a side-by-side relationship (a side of Ref 22 is place adjacent to a side of Ref 24) to provide the bed platform (see how Ref 30 and 32 are 
With regard to Claim 3:
Jewett discloses: wherein the interfitting brackets each define a through bore (64) and the leg system includes a leg pin (66) having an insert (94) located therein for threadably receiving a threaded bolt of a leg (Fig. 5; Col 4 lines 38-59).
With regard to Claim 4:
Jewett discloses: wherein the leg pin has an interior cavity into which the insert is located (Figs. 4-5).
With regard to Claim 5:
Jewett discloses: wherein the insert includes a rough exterior surface configured to frictionally engage the interior cavity (Ref 94 is described as a threaded rod which inherently has a rough exterior surface as shown in Figs. 4-5).
With regard to Claim 6:
Jewett discloses: wherein the interior cavity of the leg pin is tapered (Col 4 lines 8-9).
With regard to Claim 7:
Jewett discloses: further comprising a plunger (92) configured to frictionally press the insert into the leg pin to frictionally couple the rough 
With regard to Claim 10:
Jewett discloses: A bed platform (10), comprising: a pair of platform sides (22, 24); a pair of interfitting brackets (30, 32), each of the brackets mountable to one of the platform sides (see how Ref 30 and 32 are mounted on Ref 22 and 24 in Figs. 4-5), the brackets configured to interfit into one another to provide a unitary bracket when the platform sides are placed in a side- by-side relationship (a side of Ref 22 is place adjacent to a side of Ref 24) to provide the bed platform (see how Ref 30 and 32 are fit together in Fig. 4); and a leg assembly (90) installable on the unitary bracket to fixedly connect the interfitting brackets of the unitary bracket upon installation of the leg assembly onto the unitary bracket (Figs. 4-5).
With regard to Claim 11:
Jewett discloses: further comprising a bracket receiver (46, 56) located on each of the platform sides and configured to receive one of the brackets (see how Ref 30 and 32 are attached and mounted to Ref 46 and 56 in Figs. 4-5).
With regard to Claim 13:
Jewett discloses: wherein the interfitting brackets each define a through bore (64) and the leg system includes a leg pin (66) having an insert (94) located therein for threadably receiving a threaded bolt of a leg (Fig. 5; Col 4 lines 38-59).
With regard to Claim 14:
Jewett discloses: wherein the leg pin has an interior cavity into which the insert is located (Figs. 4-5).
With regard to Claim 15:
Jewett discloses: wherein the insert includes a rough exterior surface configured to frictionally engage the interior cavity (Ref 94 is described as a threaded rod which inherently has a rough exterior surface as shown in Figs. 4-5).
With regard to Claim 16:
Jewett discloses: wherein the interior cavity of the leg pin is tapered (Col 4 lines 8-9).
With regard to Claim 17:
Jewett discloses: further comprising a plunger (92) configured to frictionally press the insert into the leg pin to frictionally couple the rough exterior surface of the insert to the interior cavity (Ref 92 acts as a plunger to frictionally press Ref 94 into Ref 66 as shown in Figs. 4-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jewett in view of Davis (US Pat. No. 3,973,281).
With regard to Claim 2:
Jewett discloses the invention as described above.
However Jewett does not explicitly disclose: wherein the platform sides are made of EPS.
Nevertheless Davis teaches a bed comprising a platform composed of expanded polystyrene (EPS), for the purpose of creating a lightweight and cost-effective bed assembly.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the material of the bed assembly of Jewett with the teachings of Davis such that the modification yields: “wherein the platform sides are made of EPS”, for the purpose of creating a lightweight and cost-effective bed assembly.
With regard to Claim 12:
Jewett discloses the invention as described above.
However Jewett does not explicitly disclose: wherein the platform sides are made of EPS.
Nevertheless Davis teaches a bed comprising a platform composed of expanded polystyrene (EPS), for the purpose of creating a lightweight and cost-effective bed assembly.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the .
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jewett in view of Harrow (PGPub. 2004/0199997).
With regard to Claim 9:
Jewett discloses: further comprising leg rails (44, 54) secured to the platform sides.
However Jewett does not explicitly disclose: the leg rails including inserts having internal threads for receiving a threaded bolt of a leg.
Nevertheless Harrow teaches a bed base comprising a leg rail (204) having inserts (203b) and internal threads (224), for the purpose of providing an easy and simple method of threadably inserting a leg piece into the leg rail.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Jewett with the teachings of Harrow such that the modifications yield: “the leg rails including inserts having internal threads for receiving a threaded bolt of a leg”, for the purpose of providing an easy and simple method of threadably inserting a leg piece into the leg rail.
With regard to Claim 19:
Jewett discloses: further comprising leg rails (44, 54) secured to the platform sides.
However Jewett does not explicitly disclose: the leg rails including inserts having internal threads for receiving a threaded bolt of a leg.
Nevertheless Harrow teaches a bed base comprising a leg rail (204) having inserts (203b) and internal threads (224), for the purpose of providing an easy and simple method of threadably inserting a leg piece into the leg rail.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Jewett with the teachings of Harrow such that the modifications yield: “the leg rails including inserts having internal threads for receiving a threaded bolt of a leg”, for the purpose of providing an easy and simple method of threadably inserting a leg piece into the leg rail.
Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the PTO-892 Notice of References Cited form for a complete list of pertinent prior art made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673